Dear Secretary Carnahan:
This office received your letter of March 20, 2006, submitting to us a summary statement prepared under Section 116.334, RSMo, for an initiative petition submitted by David Reardon and the Elliot Institute to adopt and add a new section to the Constitution of Missouri pertaining to the regulation of cloning and human research. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to reserve to the people regulation of human engineering, including alteration of cell structure, except:
  ! Therapeutic procedures performed on nascent human life to correct genetic abnormalities;
  ! Therapeutic or experimental treatments that have been successfully demonstrated on at least three animal species and are performed to benefit an individual using nondestructively obtained embryonic stem cells;
  ! In vitro fertilization only if unaltered human gamete is implanted in a female human;
  And to impose criminal penalties not less than those for aggravated homicide and allow civil lawsuits including actions on behalf of unidentified humans?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General